Citation Nr: 1721057	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an extraschedular rating for posttraumatic stress disorder from March 24, 2009.


REPRESENTATION

Veteran represented by:	Winona Zimberlin, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.  The Board previously remanded this matter in June 2013, October 2014, and February 2016.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel that he wished to withdraw all issues on appeal pertaining to entitlement to an extraschedular rating for service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an extraschedular rating for posttraumatic stress disorder from March 24, 2009 have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran indicated in May 2017 in writing, via his authorized representative, that he wished to withdraw the appeal for entitlement to an extraschedular rating for posttraumatic stress disorder from March 24, 2009.  This written withdrawal came after the RO granted entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, to include on an extraschedular basis, prior to February 14, 2013; hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for entitlement to an extraschedular rating for posttraumatic stress disorder from March 24, 2009 is dismissed.


ORDER

Entitlement to an extraschedular rating for posttraumatic stress disorder from March 24, 2009 is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


